Citation Nr: 0531804	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  01-03 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for colon cancer, to 
include as due to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from March 1955 to February 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating determination by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

When this matter was previously before the Board it was 
considered in a development memorandum dated in October 2002. 
Following a change in the law concerning how development was 
conducted, the case was remanded to the RO in November 2003 
for further development.

In compliance with the remand, additional medical evidence 
has been received and a supplemental statement of the case 
has been issued. The appeal is ready for adjudication.

An October 2005 statement from the veteran's representative 
appears to raise the issue of service connection for prostate 
cancer, and is referred to the RO for clarification and 
appropriate action.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  Appellant is a radiation exposed veteran while onboard 
ship in the 1950's.

3.  He has been treated, apparently successfully for colon 
cancer via a polyp removal in the 1980's.

4.  While there may currently be no compensable residuals, it 
is as likely as not that colon cancer was related to in-
service radiation exposure.

CONCLUSION OF LAW

With resolution of reasonable doubt, colon cancer may be 
presumed to have been incurred in service secondary to 
radiation exposure.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311, 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claims.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The record reflects that through the rating decision, 
statement of the case and supplements thereto, and RO 
correspondence, in particular VCAA letters dated in August 
2001 and April 2004, and notification letters dated in 
October 2000 and December 2000, the veteran has been informed 
of the evidence and information necessary to substantiate the 
claim, the information required from him in order for VA to 
obtain evidence and information in support of the claim, and 
the assistance that VA would provide in obtaining evidence 
and information on his behalf. In the October 2000 letter, 
the RO requested that the veteran provide evidence of a 
current disability. In November 2003, the Board remanded the 
case for further development. After VCAA notification in 
April 2004, and further development, the claim was 
readjudicated by the RO. The Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession. Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 119 (2004).  In view of the allowance below, 
further notice and development is not indicated. 

II.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303. Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Service connection for a radiogenic disease may be 
established in one of four ways. (1) Service connection is 
granted if a veteran had the disease in service or, in the 
case of malignant tumors, if the tumor was manifested to a 
degree of 10 percent or more, within the first post service 
year. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a); (2) if a veteran participated in service in a 
radiation- risk activity (as defined by statute and 
regulation) and, after service, developed one of certain 
enumerated cancers, including colon cancer, it will be 
presumed that the cancer was incurred in service. 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d). (3) if a veteran were 
exposed in service to ionizing radiation and, after service, 
developed any cancer within a period specified for each by 
law, then the veteran's claim is referred to the Under 
Secretary for Benefits who must determine, based on the 
extent of the exposure, whether there is a reasonable 
possibility that the disease was incurred in service. 38 
C.F.R. § 3.311. (4) inasmuch as statutory and regulatory 
provisions regarding service connection for radiogenic 
diseases do not operate to exclude the traditional (direct 
incurrence) approach, service connection may also be 
established based on medical evidence of a current disease 
etiologically related to in-service events. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043-5 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The veteran essentially asserts that he was exposed to 
ionizing radiation in service while onboard a ship which 
participated in radiation testing operations, resulting in 
adenocarcinoma of the colon. 

Service medical records show no abnormalities pertinent to 
colon cancer. Post-service records reflect November 1986 
private surgical pathology report showing diagnosis of 
sigmoid polyp, adenomatous polyp having a focus of 
intramucosal, well-differentiated adenocarcinoma, and noting 
that the lesion was excised.

Records since the removal of that polyp fail to reveal any 
recurrences of the cancer or disabling residuals of the 
surgery.  Nevertheless, cancer of the colon was shown in the 
1980's.  Further evidence reveals that he was onboard ship in 
the 1950's during HARDTACK I, and records reveal there was 
radiation exposure.  Thus, there is a basis for presumptive 
service connection for colon cancer and residuals of the 
polyp removal.  The question of whether there are disabling 
residuals goes to the rating, not, in view of the undersigned 
to the grant of service connection.  See 38 C.F.R. § 3.309.


ORDER

With resolution of reasonable doubt in the appellant's favor, 
service connection for colon cancer and the residuals of 
polyp removal, to include as due to exposure to ionizing 
radiation, may be presumed.  The appeal is granted to this 
extent.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


